Citation Nr: 0839715	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  05-30 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin



THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of cold injury to the right lower extremity.  

2.  Entitlement to service connection for the claimed 
residuals of cold injury to the left lower extremity.  

3.  Entitlement to service connection for the claimed 
residuals of cold injury to the right upper extremity.  

4.  Entitlement to service connection for the claimed 
residuals of cold injury to the left upper extremity.  

5.  Entitlement to service connection for the claimed 
residuals of cold injury to the ears.  

6.  Entitlement to service connection for the claimed 
residuals of cold injury to the face and eyes.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to May 
1976 and September 1978 to January 1983.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decision of the RO.  

A hearing was held before the undersigned Veterans Law Judge 
at the RO in September 2008.  At this hearing the veteran 
withdrew the issues of service connection for hearing loss 
and tinnitus.  

The matters involving service connection for the claimed 
residuals of cold injury of the upper and lower extremities 
are being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notified the veteran 
if further action is required on his part.  


FINDINGS OF FACT

1.  The veteran is not shown to have manifest complaints or 
findings referable to a cold injury or frostbite during his 
period of active service or for many years thereafter.  

2.  The veteran is not shown to have manifested a continuity 
of symptomatology or treatment following service or to have 
current residuals referable to a claimed cold injury 
involving the face, ears or eyes.  


CONCLUSION OF LAW

The veteran does not have residual disability involving the 
face, ears or eyes due to a cold injury or other disease that 
was incurred in or aggravated by active service.  38 U.S.C.A.  
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. 
§§ 5100 et seq.  Notice as to what evidence is needed, as 
well as the type of evidence necessary to establish a 
disability rating and effective date for that disability, has 
been provided.  Letters of March 2004 and March 2006 provided 
pertinent notice and development information.  

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the veteran's claim.  The RO has 
contacted all of the medical providers listed by the veteran.  
The Board notes that the veteran's representative requested 
VA examination.  

However, on this record, the Board declines to remand for a 
VA examination to the extent that the veteran has not 
provided any evidence to support his assertions of sustaining 
significant cold injuries during service or having a current 
competent diagnosis of a cold injury involving the face, ears 
and eyes.  See Charles v. Principi, 16 Vet. App. 370 (2002).  

For these reasons, the Board finds that development of the 
record as indicated is sufficiently complete to permit a fair 
and just resolution of the appeal, and there has been no 
prejudicial failure of notice or assistance to the veteran.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis hereinbelow will focus 
specifically on what evidence is needed to substantiate the 
claims and what the evidence in the claims file shows, or 
fails to show, with respect to the claims.  The record 
contains testimony and statements of the veteran, service 
medical records, and VA examination, inpatient and outpatient 
treatment records.  


Service connection for the residuals of a cold injury 
involving the face, ears or eyes

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131.  

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).  

In considering service connection, the first element of the 
Hickson analysis involves evidence of current disability  
Here, the veteran reports having numbness and tingling as the 
result of a cold injury to upper and lower extremities and 
the face including the ears and the eyes.  

A complaint of pain (tingling and numbness) alone is cannot 
constitute a disability for the purposes of granting service 
connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
("pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted").  

However, as will be discussed, a VA physician has indicated 
that his complaints of tingling and numbness were likely not 
related to the claimed cold injury in service, the Board will 
consider this as a diagnosis.  

Another problem with the veteran's claim, is the second 
element of Hickson, evidence of inservice incurrence.  The 
veteran reports having had sustained exposure to cold during 
one incident in service while stationed in Germany.  

However, the service treatment record does not show any 
complaint, finding or treatment of a cold injury.  The 
veteran also has testified that he did not have time to seek 
medical treatment follow the incident in service.  

At the time of the separation examination, the veteran 
expressly denied having or ever having had any eye trouble; 
ear, nose or throat trouble; or any head injury.  He did 
complain of having foot trouble, including skin changes due 
to athlete's foot.  

Thus, on these records, the nature and extent of the claimed 
cold injury comes into question.  The earliest mention of a 
cold injury was many years after service discharge in 2004 
when the veteran described it as "[f]rostbite" involving 
the extremities, ears, face and eyes.  

This is significant that if the veteran had suffered serious 
cold exposure for an extended period of time approaching the 
severity of frostbite during service, there likely would have 
been identified complaints or findings to suggest that any 
in-service injury had been more than acute and transitory in 
nature and had resulted in no residual disability.  

The United States Court of Appeals for the Federal Circuit in 
this regard has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 
2000).  

Here, the medical record does not show any current residual 
disability involving the face, ears or eyes that can be 
linked to a cold injury during service as described by the 
veteran.  While he currently asserts having problems related 
to service, these statements are inconsistent with the 
information recorded for clinical purposes at the time of his 
discharge from service.  

As such, the veteran's lay assertions alone cannot service to 
establish that he has experienced a continuity of 
symptomatology related to the face, ears or eyes since 
service.  

Because of limited probative value of his current statements, 
on this record, the Board can no find basis for identifying 
any claimed face, ear or eye cold injury residual due to the 
event reported by the veteran or other incident of his period 
of active service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claims of service connection for the 
residuals of cold injury of the face, eyes and ears.  To this 
extent, the appeal is denied.  



ORDER

Service connection for the claimed residuals of a cold injury 
to the ears is denied.  

Service connection for the claimed residuals of a cold injury 
to the face and eyes is denied.  



REMAND

The Board notes that a VA physician in August 2006, scheduled 
electrodiagnostic testing due to the veteran's complaints of 
cold injuries.  Though peroneal neuropathy was diagnosed, the 
VA health care professional did not relate this loss to any 
cold injury of the veteran's active service.  

In September 2006, a VA health care professional opined that 
there was nothing to support a diagnosis of frostbite 
residuals to the feet.  However, in December 2007, the 
veteran's tingling in his hands and feet were "at least as 
likely as not" related to a cold injury suffered in the 
military.  

Given these conflicting findings, the veteran should be 
afforded a VA examination to determine the nature and the 
likelihood that he sustained claimed cold injury residuals 
involving the upper and lower extremities.  Additionally, any 
pertinent treatment records should be obtained for review.  

Accordingly, these remaining matters are REMANDED to the RO 
for the purpose of appellate disposition.  

1.  The RO should take appropriate 
steps to send to the veteran and his 
representative a letter requesting that 
he provide sufficient information, and, 
as necessary, signed authorization, to 
enable it to obtain any additional 
evidence that is pertinent to the 
claims of service connection for the 
claimed residuals of cold injury 
involving the upper and lower 
extremities.  The RO should ask the 
veteran to submit all pertinent 
evidence in his possession that is not 
already of record, and explain the type 
of evidence that it is his ultimate 
responsibility to submit.  

The RO should ensure that its letter 
meets the requirements of the Court's 
recent decision in Dingess/Hartman v. 
Nicholson, cited to above, as 
appropriate.  The RO's letter should 
clearly explain to the veteran that he 
has a full one-year period to respond, 
although VA may decide the claim within 
the one-year period.  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records and responses received should 
be associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the veteran and 
his representative of the records that 
were not obtained, of the efforts that 
were made to obtain them, and describe 
the further action to be taken.  

3.  The RO should schedule the veteran 
for an appropriate examination by VA.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examiner 
should indicate in the report the entire 
file was reviewed.  

The examination report should include a 
discussion of the veteran's history and 
should also address the veteran's 
assertions of having suffered a specific 
cold injury to the upper and lower 
extremities.  The examiner should 
consider the veteran's testimony in 
addressing extent of any cold injury 
suffered during service.  

The examiner should provide a current 
diagnosis and an opinion as to whether it 
is at least as likely as not (i.e., at 
least 50 percent probable) that the 
veteran has current residual disability 
involving the upper or lower extremities 
due to an in-service cold injury of the 
nature and extent described by him.  The 
examiner should provide the rationale for 
his or her opinion.  

4.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is undertaken in a 
deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After accomplished the requested 
actions, and any additional 
notification and/or development action 
deemed warranted, the RO should 
adjudicate the claim on appeal in light 
of all pertinent evidence.  If any 
benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an SSOC 
that includes citation to and 
discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all 
determinations, and afford them the 
appropriate time for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


